fr   '
                                                                                           03/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 21-0073


                                        OP 21-0073


 ELLIOTT TRAVIS BACON.

              Petitioner,                    FILED
       v.                                    MAR 0 2 2021
                                                                     ORDER
                                        Bowen C3reenwood
                                                       Court
                                      Clerk of Supreme
 CAPTAIN ROGER BODINE,                   State of Montana
 Yellowstone County Detention Center,

              Respondent.


      Elliott Travis Bacon has filed a Petition for a Writ ofHabeas Corpus, indicating that
his incarceration is illegal. Bacon raises two challenges. First, he claims that he is
erroneously charged because "they have [his] name on [his] twin Brother[']s Social
Security Number. In the Police Reports and charging documents." Second, due to the
limited transport of inmates and his lengthy incarceration, he contends that he was not
provided proper medical attention after contracting the COVID-19. Bacon requests his
release and reinstatement of his parole.
       As a petitioner, Bacon carries the "burden of proof or the burden of persuasion."
In re Hart, 178 Mont. 235, 249, 583 P.2d 411,419(1978). Bacon has not met his burden
of proof for this Court to issue a writ of habeas corpus. Bacon provides no information
about his charges, parole revocation, or the District Court where he is being prosecuted.
Bacon must prove "the violation, deprivation, infringement, or denial of his constitutional,
statutory, or legal     rights generally, or denial of due            process of law[d"
In re Hart, 178 Mont. at 250, 583 P.2d at 419. He has not done so.
       Montana's statute for habeas corpus relief provides that a court may inquire into the
cause of restraint or incarceration. Section 46-22-101(1), MCA. Bacon has not provided
any facts to support a legal claim. Bacon has not clearly articulated any argument about
illegal restraint, want of bail, or other claims viable warranting habeas corpus relief. Upon
review of the little information presented, Bacon is not entitled to release from the
Yellowstone County Detention Center or reinstatement of his parole. He has not carried
his burden or presented a record sufficient to make a prima facie showing of the illegality
of his incarceration. Section 46-22-101(1), MCA. Therefore,
      IT IS ORDERED that Bacon's Petition for a Writ of Habeas Corpus is DENIED
without prejudice.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to
Captain Roger Bodine, to counsel ofrecord, and to Elliott Travis Bacon personally.
      DATED this 2, day of March, 2021.




                                                               Chief Justice